DETAILED ACTION

Remarks
Claims 1-18 have been examined and rejected. This Office action is responsive to the amendment filed on 04/21/2022, which has been entered in the above identified application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-11, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sedky et a. (US 10819747 B1, published 10/27/2020), hereinafter Sedky, in view of Kamat et al. (US 20030037263 A1, published 02/20/2003), hereinafter Kamat.

	Regarding claim 1, Sedky teaches the claim comprising:
A computer-implemented method for managing a set of permissions on a user interface, the method comprising (Sedky Figs. 1-9; abs., a system and method for generating a policy entitlement map usable to provide a visualization of policies based at least in part on a set of resources of a service of a computing resource service provider, a set of actions that can be taken with the set of resources, or one or more identities; col. 2 [line 3], the described and suggested techniques offer meaningful advantages over general policy management systems by supporting both dynamic and static visualizations, allowing visualizations to pivot around users, actions, and resources, and providing functionality to change policy data through the visualization interface):
retrieving, by a client, from a server, a setting value and an inherited value for each permission in the set of permissions, the setting value being either blank, allow or deny, with a default setting value set, the inherited value being either blank, allow or deny (Sedky Figs. 1-9; col. 11 [line 63] – col. 12 [line 6], FIG. 6 is illustrating an example of a process 600 for generation of an entitlement map in accordance with various embodiments; the process 600 may be performed by any suitable system such as a server in a data center; col. 12 [line 7], in 602, a requestor submits a request, such as through an application programming interface, that causes the system performing the process 600 to retrieve names of resources for a particular service; col. 12 [line 37], in 606, once the system performing the process 600 receives a resource selection from the requestor, the system may retrieve a set of user identities for the resource; col. 13 [line 10], in 610, the entitlement map, such as the entitlement map screen 300 of FIG. 4, displaying the permissions associated with each user identity and/or user group, may be displayed; col. 13 [line 32], the process 700 may be performed by any suitable system such as a server in a data center; the process 700 includes a series of operations wherein for a given resource of a service, an executable optimization script for determining permission levels may be pre-generated and, upon request, provided to the requestor; col. 14 [line 3], in 706, the system performing the process 700 may retrieve a set of user identities for the determined resource; then, for each user identity of the set of user identities, the system may retrieve the applicable policies associated with the user; the groups associated with the user identities and/or the resource may be retrieved, and the policies associated with the groups may also be retrieved; col. 14 [line 17] – col. 14 [line 63], in 708, an optimization script for determining permission levels may be generated by determining a permission status for each user/permission or user/action combination from the user, group, and policy data retrieved in 706; this optimization script may be executable code, such as JavaScript, ActionScript, Dart, VBScript, Typescript, or other executable language code; the optimization script may be use to quickly evaluate permission levels, such as the permission levels displayed in the entitlement map screen 300 of FIG. 4; col. 14 [line 64] - col. 15 [line 27], in 712, the system performing the process 700 may query whether it has received a request to provide an entitlement map to a requestor; the optimization scripts may be pushed to the requestor without having explicitly received a request; col. 15 [line 28], once an optimization script has been provided to a user, the optimization script may be cached on the user's computer and reused if it is determined that the cached optimization script does not need to be updated (e.g., by comparing a checksum or version of the cached optimization script against a checksum or version of the most-recently generated version of the entitlement map on the remote server); the entitlement map may be pushed to the user as needed or periodically; i.e., without receiving a request; col. 4 [line 43], groups may be associated with policies and/or roles and members of the group may inherit the assigned policies and/or roles for as long as they remain members of the group; col. 6 [line 66] – col. 7 [line 16], the entitlement map screen 300 depicts indicators representing statuses of "Allowed," "Explicitly Denied," "Implicitly Denied," "Conditional," and "Error" (setting value being either blank, allow or deny); the user has neither been expressly granted nor expressly denied permission to perform the action with the resource (no setting value specified); if such a permission is assigned to a group of which the user is a member, the user may inherit the permission assigned to the group (the inherited value being either blank, allow or deny); col. 7 [line 59] – col. 8 [line 18], in the entitlement map screen 300, it may be that user "Richard" is a member of the Accounting group; even though the Accounting group may have delete access to the "Resource XYZ1" resource, in FIG. 3, Richard has been expressly denied delete access to Resource XYZ1 (the inherited value and setting value being either blank, allow or deny));
generating, by the client, an effective value for each permission from the setting value and the inherited value, with a default effective value set as deny; initializing, by the client, a setting control and an effective control for each permission, with data from the server (Sedky Figs. 1-9; col. 5 [line 33], FIG. 3 illustrates an example of an entitlement map screen 300; col. 5 [line 53] – col. 6 [line 3], an entitlement map screen 300 pivoted around the dimension of actions may have the form of a table having a list of user identities 302 mapped to a set of resources associated with one or more selected actions; an entitlement map screen 300 pivoted around the dimension of users may take the form of a set of resources mapped to a set of actions 304, showing which actions one or more selected users may or may not perform with the set of resources; col. 6 [line 4], actions that may be performed with the one or more selected resources 306 may be displayed in cells along a top row; the actions in the list of actions 304 shown may represent different actions that may be taken with the resource, such as create, read, update, delete, and so on; col. 6 [line 66] – col. 7 [line 16], the entitlement map screen 300 depicts indicators representing statuses of "Allowed," "Explicitly Denied," "Implicitly Denied," "Conditional," and "Error."; implicitly Denied may reflect that the user has neither been expressly granted nor expressly denied permission to perform the action with the resource, in which case prudence may dictate that the user should not be given access to the resource until expressly allowed (effectively defaulting to deny); if such a permission is assigned to a group of which the user is a member, the user may inherit the permission assigned to the group; col. 7 [line 17], conditional may reflect that the user has the specified permission, but only under certain conditions, such as, for example, only during a specified time/date range (e.g., read access only on Monday through Friday between 6:00 AM and 3:00 PM) or only when accessing the resource from a local network; col. 7 [line 40], the user "James" has only been implicitly denied abort, create, insert, publish, and read access to the one or more selected resources 306, he has been expressly denied permission to perform "delete" actions to the one or more selected resources 306; col. 7 [line 59] – col. 8 [line 18], prohibitions may take priority over allowance; in the entitlement map screen 300, it may be that user "Richard" is a member of the Accounting group; even though the Accounting group may have delete access to the "Resource XYZ1" resource, in FIG. 3, Richard has been expressly denied delete access to Resource XYZ1; when such conflicts arise between permissions, in some embodiments an express prohibition (explicit denial) may trump (i.e., have a higher precedence than) the allowance; permission expressly assigned to individual users may take precedence over permissions assigned a group; permissions assigned to an individual user may take precedence over permissions assigned to a sub-group of which the individual is a member; col. 9 [line 56] – col. 10 [line 5], there may also be an "everyone" group where default permissions may be assigned to every user of the resource, regardless whether they have permissions expressly set individually or through group membership; col. 11 [line 47], visualizations of the entitlement map of FIG. 3 and the visualizations of FIGS. 4-5, may be generated by one or more executable scripts or other executable instructions; see discussion above of processes 600 and 700 (col. 11 [line 47] – col. 15 [line 43]), regarding script generation by the server and execution by the client to generate and initialize the presentations of the entitlement maps in Figs. 3-5 using the data from the server; examiner note: per the instant specification [0043] the effective value is the actual value of the permission at the moment, determined by resolving the setting against other factors);
offering, by the client, an information link for each effective value that has a conflict with a corresponding setting value (Sedky Figs. 1-9; col. 7 [line 59] – col. 8 [line 18], prohibitions may take priority over allowance; in the entitlement map screen 300, it may be that user "Richard" is a member of the Accounting group; even though the Accounting group may have delete access to the "Resource XYZ1" resource, in FIG. 3, Richard has been expressly denied delete access to Resource XYZ1; when such conflicts arise between permissions, in some embodiments an express prohibition (explicit denial) may trump (i.e., have a higher precedence than) the allowance; permission expressly assigned to individual users may take precedence over permissions assigned a group; a different indicator may be used to indicate where conflicting permissions exist, and additionally, hovering over or clicking the indicator may show additional information about the conflict; col. 8 [line 19], clicking on or hovering over (e.g., with a mouse pointer) an indicator may cause a display of additional information; clicking on the conditional indicator for Mary's "delete" permission may cause a popup window to display that describes the conditions for when Mary is able to perform delete actions and/or when she is unable to perform delete actions);
determining, by the client, an editability of one or more setting values with the data from the server (Sedky Figs. 1-9; col. 9 [line 42], policies associated with the viewing user may be taken into consideration when generating an entitlement map; if the viewing user has policy restrictions as to what user identities, groups, services, or resources the viewing user can view, those elements may be hidden or obfuscated from the viewing user; where the entitlement map allows administrators to change the policies or actions users can perform with a selected resource (e.g., pop-up or mouseover windows with menus to change settings when clicking or hovering on an indicator), if the viewing user does not have authorization to make such changes, indicators may be hidden or greyed out to indicate that the viewing user does not have sufficient privileges to effect such changes; col. 11 [line 47], visualizations of the entitlement map of FIG. 3 and the visualizations of FIGS. 4-5, may be generated by one or more executable scripts or other executable instructions; see discussion above of processes 600 and 700 (col. 11 [line 47] – col. 15 [line 43]), regarding script generation by the server and execution by the client to determine the presentations of the entitlement maps in Figs. 3-5 using the data from the server);
displaying, by the client, the user interface on a device to an administrator (Sedky Figs. 1-9; col. 3 [line 6], the administrator 104 may communicate a request for the entitlement map through a network 108 to a policy management service 110 that manages one or more policies 112 for a computing resource service provider 106 that provides, in addition to the policy management service 110, other provider services 114; "administrator" may refer to the user that is actively using the policy simulator to view and/or change policy information; col. 5 [line 33], FIG. 3 illustrates an example of an entitlement map screen 300; col. 10 [line 32], FIG. 4 illustrates an example of an alternative visualization 400 of an entitlement map);
changing, by the administrator, a selected setting value via the user interface; updating, by the client: one or more effective values changed by changing the selected setting value; one or more information links changed by changing the selected setting value; one or more editabilities changed by changing the selected setting value; and one or more setting values changed by changing the selected setting value (Sedky Figs. 1-9; col. 9 [line 42], policies associated with the viewing user may be taken into consideration when generating an entitlement map; if the viewing user has policy restrictions as to what user identities, groups, services, or resources the viewing user can view, those elements may be hidden or obfuscated from the viewing user; where the entitlement map allows administrators to change the policies or actions users can perform with a selected resource (e.g., pop-up or mouseover windows with menus to change settings when clicking or hovering on an indicator); col. 8 [line 19], clicking on or hovering over (e.g., with a mouse pointer) an indicator may cause a display of additional information; an administrator or other entity authorized to change or assign user or group permissions, clicking on an indicator may allow the authorized entity an option to change user or group permissions, thereby causing updates to be made to one or more associated policies through the policy management service; administrator may right-click on the indicator showing that user "Philip" is implicitly denied "create" permission to the selected resource, and small pop-up window may appear and allow the administrator to select to explicitly deny Philip "create" permission; this change may then be persisted to the policy associated with Phillip; col. 9 [line 56] – col. 10 [line 5], if an administrator makes a change, such as removing a user from a group, denying permission to a user or group, or setting conditions on access, a pop-up window may appear and prompt the administrator to confirm the change; for enabling certain actions, such as destructive actions like "delete," a confirmation dialog may appear to prompt the administrator to confirm that they actually want to give users such permissions; as described, an administrator can update an information link to update effective values by changing selected setting values, including editabilities for resources);
and transmitting, by the client, to the server, one or more updated setting values and one or more updated effective values (Sedky Figs. 1-9; col. 8 [line 19], an administrator or other entity authorized to change or assign user or group permissions, clicking on an indicator may allow the authorized entity an option to change user or group permissions, thereby causing updates to be made to one or more associated policies through the policy management service; administrator may right-click on the indicator showing that user "Philip" is implicitly denied "create" permission to the selected resource, and small pop-up window may appear and allow the administrator to select to explicitly deny Philip "create" permission; this change may then be persisted to the policy associated with Phillip; col. 13 [line 32], the process 700 may be performed by any suitable system such as a server in a data center; col. 14 [line 64] – col. 15 [line 9], from 710-12, the system performing the process 700 may continuously poll or wait for an appropriate trigger; in 710, the system determines whether there has been a change to entitlements to the resource; a change to an entitlement may include a change to permissions of a user of the resource, a user of the resource being added or removed, a user being added to or removed from a group associated with the resource, or a policy or role associated with the resource having changed, added, or removed; if one of these events occurs, the system may return to 706 to re-retrieve information for regenerating the optimization script for the affected principal (e.g., resource, action, or identity); col. 3 [line 6], as illustrated in FIG. 1, the environment 100 may include a user interface 102 that allows an administrator 104 to generate a visualization of an entitlement map of a policy simulator; the administrator 104 may communicate a request for the entitlement map through a network 108 to a policy management service 110 that manages one or more policies 112 for a computing resource service provider 106; col. 3 [line 53] – col. 4 [line 4], the policy management service 110 may include an interface that enables administrators, such as the administrator 104, to submit requests related to the management of one or more of the policies 112; such requests may include, for instance, requests to add, delete, change or otherwise modify a policy for a customer; col. 16 [line 7], FIG. 8 shows an example of a customer connected to a computing resource service provider; col. 18 [line 19], the policy management service 820, in an embodiment, is a computer system configured to manage policies on behalf of customers (such as customer 804) of the computing resource service provider 802; the policy management service 820 may include an interface that enables customers to submit requests related to the management of policy; such requests may, for instance, be requests to add, delete, change or otherwise modify policy for a customer or for other administrative actions, such as providing an inventory of existing policies and the like)
However, Sedky does not expressly disclose with a default setting value set as blank.  In the same field of endeavor, Kamat teaches:
with a default setting value set as blank (Kamat Figs. 1-8; [0020], the user is assigned at least one "role", which determines, with few exceptions, the user's rights and privileges with regard to resource access and restrictions on resource viewing and manipulation once accessed; [0058], the use of "roles" that are applied to users (accessors) of the system, the use of automatic configurations to control access through roles; and the use of a query sub-system that permits the accessor to access only those resources that the user's role allows the user to "see" and to manipulate through "rights and privileges" that are granted to the accessor by the system (or by other ways); [0059], each user may have multiple roles; [0069], these rights and privileges can be set to allow access, deny access, or to leave open or "unspecified" access to a particular resource, so that a security subsystem, described below, will determine access; [0071], the "group rights" column illustrates the rights given to the user, as a consequence of the user's membership in the group, which has a particular role; the "access rights" column is available to be easily amended for new privileges to be granted specifically to the user, who is in this case designated "mohitm"; [0074], FIG. 3 shows a display screen indicating the default privileges that may be granted to every user in a particular business organization, when they are designated as users with access; these privileges can clearly be altered, by a person having authority to do so (for example someone in an "administrator" role), simply by "clicking" on the relevant row and column intersection; even though the system may be configured to provide access to sales leads to all sales representatives, the creator of a particular sales lead may restrict the right of a particular other sales person to view that lead; this is an "override" right; FIG. 4 is a screen designated "user defaults", which shows the rights and privileges that a current user designated "simplerm" wishes to give to another user; these privileges, granted specifically by the creator, will override those that might be given to ericm by the system administrator at an organizational level; [0076], each of the "checkboxes" illustrated can be modified to deny or allow a certain privilege (as shown in Fig. 3, default values can be set to allow, deny, or blank by the administrator); see also [0086], denying access when unspecified)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated with a default setting value set as blank as suggested in Kamat into Sedky.  Doing so would be desirable because aside from the threat of outside trespass to a database, there also exists a need within most organizations for the selective exclusion of certain parties from access to certain information, and the reservation of access to this information to only certain designated individuals or groups (see Kamat [0003]). Previous systems lack certain features that may be desirable in an organizational context, whether a business organization, governmental organization, or other entity that has information to which access must desirably be restricted in a more flexible manner (see Kamat [0004]).  The invention has general applicability (see Kamat [0019]).  It may be desirable for certain people to have access to only information pertaining to certain business functions. Each business organization will have specific requirements, and the invention has the flexibility to accommodate these varying requirements (see Kamat [0059]).  The system of Kamat would improve the system of Sedky’s explicit and implicit permissions (see Sedky col. 6 [line 66] – col. 7 [line 16]) by providing fine-grained control including allowing access, denying access, or to leaving open or "unspecified" access (Kamat [0069]).  Enabling an administrator flexibly set default setting values for users to blank, allow, or deny (see Kamat [0074-0076]) would allow the system to ensure that appropriate permissions are set for users by default without necessitating entering the same initial values for every user, including when a desired blank permission should be set by default such that the permission can be determined either by an appropriate group membership or determined explicitly on a per-user basis, as needed (see Kamat [0058], [0071], [0074] and Sedky col. 4 [line 43], col. 6 [line 66] – col. 7 [line 16], col. 7 [line 59] – col. 8 [line 18]).

Regarding claim 7, claim 7 contains substantially similar limitations to those found in claim 1, the only difference being A computing apparatus for managing a set of permissions on a user interface, the apparatus comprising: a processor; and a memory storing instructions that, when executed by the processor, configure the system to (Sedky Figs. 1-9; abs., a system and method for generating a policy entitlement map usable to provide a visualization of policies based at least in part on a set of resources of a service of a computing resource service provider, a set of actions that can be taken with the set of resources, or one or more identities; col. 2 [line 3], the described and suggested techniques offer meaningful advantages over general policy management systems by supporting both dynamic and static visualizations, allowing visualizations to pivot around users, actions, and resources, and providing functionality to change policy data through the visualization interface; col. 23 [line 34], processes described (or variations and/or combinations thereof) may be performed under the control of one or more computer systems configured with executable instructions and may be implemented as code (e.g., executable instructions, one or more computer programs or one or more applications) executing collectively on one or more processors, by hardware or combinations thereof; the code may be stored on a computer-readable storage medium, for example, in the form of a computer program comprising a plurality of instructions executable by one or more processors; the computer-readable storage medium may be non-transitory).  Consequently, claim 7 is rejected for the same reasons.

Regarding claim 13, claim 13 contains substantially similar limitations to those found in claim 1, the only difference being A non-transitory computer-readable storage medium for managing a set of permissions on a user interface, the computer-readable storage medium including instructions that when executed by a computer, cause the computer to (Sedky Figs. 1-9; abs., a system and method for generating a policy entitlement map usable to provide a visualization of policies based at least in part on a set of resources of a service of a computing resource service provider, a set of actions that can be taken with the set of resources, or one or more identities; col. 2 [line 3], the described and suggested techniques offer meaningful advantages over general policy management systems by supporting both dynamic and static visualizations, allowing visualizations to pivot around users, actions, and resources, and providing functionality to change policy data through the visualization interface; col. 23 [line 34], processes described (or variations and/or combinations thereof) may be performed under the control of one or more computer systems configured with executable instructions and may be implemented as code (e.g., executable instructions, one or more computer programs or one or more applications) executing collectively on one or more processors, by hardware or combinations thereof; the code may be stored on a computer-readable storage medium, for example, in the form of a computer program comprising a plurality of instructions executable by one or more processors; the computer-readable storage medium may be non-transitory).  Consequently, claim 13 is rejected for the same reasons.

Regarding claim 8, Sedky in view of Kamat teaches all the limitations of claim 1, further comprising:
wherein when initializing, the instructions further configure the apparatus to: initialize, by the client, the setting control and the effective control for each permission from data that comprises a set of one or more permission links (Sedky Figs. 1-9; col. 7 [line 59] – col. 8 [line 18], prohibitions may take priority over allowance; in the entitlement map screen 300, it may be that user "Richard" is a member of the Accounting group; even though the Accounting group may have delete access to the "Resource XYZ1" resource, in FIG. 3, Richard has been expressly denied delete access to Resource XYZ1; when such conflicts arise between permissions, in some embodiments an express prohibition (explicit denial) may trump (i.e., have a higher precedence than) the allowance; permission expressly assigned to individual users may take precedence over permissions assigned a group; col. 8 [line 19], clicking on or hovering over (e.g., with a mouse pointer) an indicator may cause a display of additional information; clicking on the conditional indicator for Mary's "delete" permission may cause a popup window to display that describes the conditions for when Mary is able to perform delete actions and/or when she is unable to perform delete actions; col. 10 [line 32], by virtue of their membership in the group node 404 Administrators, the user identities, represented by the identity nodes 402A-02B, Alice and Bob, may therefore inherit access permissions to the services represented by the service nodes 406A-406B as determined by the group node 404 policies; col. 8 [line 55] – col. 9 [line 13], there may be preset filter control 311, whereby an administrator may choose from among one or more preset filters for filtering one of the dimensions of the view; the preset filters may correspond to logical groupings or categories of the dimensions; actions may be categorized by action type; e.g., actions that do not modify data grouped under a category "read only"; the preset filter control may allow the user to select from a number of different classifications/categories of actions "destructive actions versus non-destructive actions, or by write actions, read actions, and delete actions; user identities may be categorized by different user types, such as "Administrators," etc. Likewise, resources may be categorized for the preset filters to group by different types of resources; col. 10 [line 6], the categories may be expanded to reveal sub-categories (which, in turn, may also be expanded) or actions within the categories by clicking on an icon, heading, or other user control for the column (or row) of the category; col. 4 [line 21], a policy associated with a resource may specify that any user is allowed to read from the particular resource, or only an administrator is allowed to write to this particular resource; col. 4 [line 43], groups may be associated with policies and/or roles and members of the group may inherit the assigned policies and/or roles for as long as they remain members of the group; users may be associated with one or more roles or policies as an individual, and may be further organized in groups which also may be associated with one or more roles or policies; col. 6 [line 46], one or more individual user identities may be associated with a group "Accounting," and the Accounting group may appear in the column; in which case, any policies/permissions assigned to the Accounting group may be considered to apply to each user identity that is a member of that group; col. 6 [line 66] – col. 7 [line 16], if such a permission is assigned to a group of which the user is a member, the user may inherit the permission assigned to the group; col. 9 [line 42], if the viewing user does not have authorization to make such changes, indicators may be hidden or greyed out to indicate that the viewing user does not have sufficient privileges to effect such changes; col. 7 [line 59] – col. 8 [line 18], permission expressly assigned to individual users may take precedence over permissions assigned a group that the individual users have been assigned to; permissions assigned to an individual user may take precedence over permissions assigned to a sub-group of which the individual is a member; see discussion above of processes 600 and 700 (col. 11 [line 47] – col. 15 [line 43]), regarding script generation by the server and execution by the client to generate and initialize the presentations of the entitlement maps in Figs. 3-5 using the data from the server)

Regarding claims 2 and 14, claims 2 and 14 contain substantially similar limitations to those found in claim 8. Consequently, claims 2 and 14 are rejected for the same reasons.

Regarding claim 3, Sedky in view of Kamat teaches all the limitations of claim 2, further comprising:
wherein a permission link between a first permission and a second permission is a required link in which allowance for the first permission requires an allowance for the second permission (Sedky Figs. 1-9; col. 10 [line 32], by virtue of their membership in the group node 404 Administrators, the user identities, represented by the identity nodes 402A-02B, Alice and Bob, may therefore inherit access permissions to the services represented by the service nodes 406A-406B as determined by the group node 404 policies (permission link where administrator group permission requires allowance to administrator access permissions); col. 8 [line 55] – col. 9 [line 13], there may be preset filter control 311, whereby an administrator may choose from among one or more preset filters for filtering one of the dimensions of the view; the preset filters may correspond to logical groupings or categories of the dimensions; actions may be categorized by action type; e.g., actions that do not modify data grouped under a category "read only"; the preset filter control may allow the user to select from a number of different classifications/categories of actions "destructive actions versus non-destructive actions, or by write actions, read actions, and delete actions; user identities may be categorized by different user types, such as "Administrators," etc; likewise, resources may be categorized for the preset filters to group by different types of resources (permission links with required relationships between types/categories/groups of permissions and individual permissions); col. 10 [line 6], the categories may be expanded to reveal sub-categories (which, in turn, may also be expanded) or actions within the categories by clicking on an icon, heading, or other user control for the column (or row) of the category (permission links with required relationships between types/categories/groups of permissions and individual permissions); col. 4 [line 21], a policy associated with a resource may specify that any user is allowed to read from the particular resource, or only an administrator is allowed to write to this particular resource (permission link where administrator group permission is required for write permission); col. 4 [line 43], groups may be associated with policies and/or roles and members of the group may inherit the assigned policies and/or roles for as long as they remain members of the group; users may be associated with one or more roles or policies as an individual, and may be further organized in groups which also may be associated with one or more roles or policies (permission link where group permission requires allowance to group access permissions); col. 6 [line 46], one or more individual user identities may be associated with a group "Accounting," and the Accounting group may appear in the column; in which case, any policies/permissions assigned to the Accounting group may be considered to apply to each user identity that is a member of that group; col. 6 [line 66] – col. 7 [line 16], if such a permission is assigned to a group of which the user is a member, the user may inherit the permission assigned to the group (permission link where group permission requires allowance to group access permissions); col. 9 [line 42], if the viewing user does not have authorization to make such changes, indicators may be hidden or greyed out to indicate that the viewing user does not have sufficient privileges to effect such changes (permission link where administrator group permission requires allowance to administrator access permissions))

Regarding claims 9 and 15, claims 9 and 15 contain substantially similar limitations to those found in claim 3. Consequently, claims 9 and 15 are rejected for the same reasons.

Regarding claim 4, Sedky in view of Kamat teaches all the limitations of claim 2, further comprising:
wherein a permission link between a first permission and a second permission is an included link in which an effective value for the first permission is included with an allowance for the second permission (Sedky Figs. 1-9; col. 10 [line 32], by virtue of their membership in the group node 404 Administrators, the user identities, represented by the identity nodes 402A-02B, Alice and Bob, may therefore inherit access permissions to the services represented by the service nodes 406A-406B as determined by the group node 404 policies (permission link between administrator group permission includes administrator access permissions effective values); col. 8 [line 55] – col. 9 [line 13], there may be preset filter control 311, whereby an administrator may choose from among one or more preset filters for filtering one of the dimensions of the view; the preset filters may correspond to logical groupings or categories of the dimensions; actions may be categorized by action type; e.g., actions that do not modify data grouped under a category "read only"; the preset filter control may allow the user to select from a number of different classifications/categories of actions "destructive actions versus non-destructive actions, or by write actions, read actions, and delete actions; user identities may be categorized by different user types, such as "Administrators," etc; likewise, resources may be categorized for the preset filters to group by different types of resources (permission links between types/categories/groups of permissions includes individual permission effective values); col. 10 [line 6], the categories may be expanded to reveal sub-categories (which, in turn, may also be expanded) or actions within the categories by clicking on an icon, heading, or other user control for the column (or row) of the category (permission links between types/categories/groups of permissions includes individual permission effective values); col. 4 [line 21], a policy associated with a resource may specify that any user is allowed to read from the particular resource, or only an administrator is allowed to write to this particular resource (permission link where administrator group permission includes write effective permission); col. 4 [line 43], groups may be associated with policies and/or roles and members of the group may inherit the assigned policies and/or roles for as long as they remain members of the group; users may be associated with one or more roles or policies as an individual, and may be further organized in groups which also may be associated with one or more roles or policies (permission link where group permission includes allowance to group access permission effective values); col. 6 [line 46], one or more individual user identities may be associated with a group "Accounting," and the Accounting group may appear in the column; in which case, any policies/permissions assigned to the Accounting group may be considered to apply to each user identity that is a member of that group; col. 6 [line 66] – col. 7 [line 16], if such a permission is assigned to a group of which the user is a member, the user may inherit the permission assigned to the group (permission link where group permission requires allowance to group access permissions); col. 9 [line 42], if the viewing user does not have authorization to make such changes, indicators may be hidden or greyed out to indicate that the viewing user does not have sufficient privileges to effect such changes (permission link where administrator group permission requires allowance to administrator access permissions))

Regarding claims 10 and 16, claims 10 and 16 contain substantially similar limitations to those found in claim 4. Consequently, claims 10 and 16 are rejected for the same reasons.

Regarding claim 5, Sedky in view of Kamat teaches all the limitations of claim 2, further comprising:
setting, by the client, an editability of a setting control of the first permission as uneditable (Sedky Figs. 1-9; col. 10 [line 32], by virtue of their membership in the group node 404 Administrators, the user identities, represented by the identity nodes 402A-02B, Alice and Bob, may therefore inherit access permissions to the services represented by the service nodes 406A-406B as determined by the group node 404 policies (permission link between administrator group permission includes administrator access permissions effective values); col. 8 [line 55] – col. 9 [line 13], there may be preset filter control 311, whereby an administrator may choose from among one or more preset filters for filtering one of the dimensions of the view; the preset filters may correspond to logical groupings or categories of the dimensions; actions may be categorized by action type; e.g., actions that do not modify data grouped under a category "read only"; the preset filter control may allow the user to select from a number of different classifications/categories of actions "destructive actions versus non-destructive actions, or by write actions, read actions, and delete actions; user identities may be categorized by different user types, such as "Administrators," etc; likewise, resources may be categorized for the preset filters to group by different types of resources (permission links between types/categories/groups of permissions includes individual permission effective values); col. 10 [line 6], the categories may be expanded to reveal sub-categories (which, in turn, may also be expanded) or actions within the categories by clicking on an icon, heading, or other user control for the column (or row) of the category (permission links between types/categories/groups of permissions includes individual permission effective values); col. 4 [line 21], a policy associated with a resource may specify that any user is allowed to read from the particular resource, or only an administrator is allowed to write to this particular resource (permission link where administrator group permission includes write effective permission); col. 4 [line 43], groups may be associated with policies and/or roles and members of the group may inherit the assigned policies and/or roles for as long as they remain members of the group; users may be associated with one or more roles or policies as an individual, and may be further organized in groups which also may be associated with one or more roles or policies (permission link where group permission includes allowance to group access permission effective values); col. 6 [line 46], one or more individual user identities may be associated with a group "Accounting," and the Accounting group may appear in the column; in which case, any policies/permissions assigned to the Accounting group may be considered to apply to each user identity that is a member of that group; col. 6 [line 66] – col. 7 [line 16], if such a permission is assigned to a group of which the user is a member, the user may inherit the permission assigned to the group (permission link where group permission requires allowance to group access permissions); col. 9 [line 42], policies associated with the viewing user may be taken into consideration when generating an entitlement map; if the viewing user has policy restrictions as to what user identities, groups, services, or resources the viewing user can view, those elements may be hidden or obfuscated from the viewing user; where the entitlement map allows administrators to change the policies or actions users can perform with a selected resource (e.g., pop-up or mouseover windows with menus to change settings when clicking or hovering on an indicator), if the viewing user does not have authorization to make such changes, indicators may be hidden or greyed out to indicate that the viewing user does not have sufficient privileges to effect such changes (permission link where administrator group permission requires allowance to administrator access permissions); col. 11 [line 47], visualizations of the entitlement map of FIG. 3 and the visualizations of FIGS. 4-5, may be generated by one or more executable scripts or other executable instructions; see discussion above of processes 600 and 700 (col. 11 [line 47] – col. 15 [line 43]), regarding script generation by the server and execution by the client to generate the presentations of the entitlement maps in Figs. 3-5)

Regarding claims 11 and 17, claims 11 and 17 contain substantially similar limitations to those found in claim 5. Consequently, claims 11 and 17 are rejected for the same reasons.

Claim 6, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sedky in view of Kamat in further view of Chusing et al. (US 20100058434 A1, published 03/04/2010), hereinafter Chusing.

Regarding claim 6, Sedky in view of Kamat teaches all the limitations of claim 2, further comprising:
wherein updating comprises: a) updating, by the client, an effective value that is dependent on a change made to the selected setting value; if the updated effective value changes: b) updating, by the client, an information link associated with the changed effective value; d) updating, by the client, a setting value that depends on the change made to the selected setting value; and repeating steps if the setting value that depends on the change made to the selected setting value changes (Sedky Figs. 1-9; col. 14 [line 64] – col. 15 [line 9], from 710-12, the system performing the process 700 may continuously poll or wait for an appropriate trigger; in 710, the system determines whether there has been a change to entitlements to the resource; a change to an entitlement may include a change to permissions of a user of the resource, a user of the resource being added or removed, a user being added to or removed from a group associated with the resource, or a policy or role associated with the resource having changed, added, or removed; if one of these events occurs, the system may return to 706 to re-retrieve information for regenerating the optimization script for the affected principal (e.g., resource, action, or identity) (see loop 706-712, repeating steps); col. 9 [line 42], policies associated with the viewing user may be taken into consideration when generating an entitlement map; if the viewing user has policy restrictions as to what user identities, groups, services, or resources the viewing user can view, those elements may be hidden or obfuscated from the viewing user; where the entitlement map allows administrators to change the policies or actions users can perform with a selected resource (e.g., pop-up or mouseover windows with menus to change settings when clicking or hovering on an indicator); col. 8 [line 19], an administrator or other entity authorized to change or assign user or group permissions, clicking on an indicator may allow the authorized entity an option to change user or group permissions, thereby causing updates to be made to one or more associated policies through the policy management service; administrator may right-click on the indicator showing that user "Philip" is implicitly denied "create" permission to the selected resource, and small pop-up window may appear and allow the administrator to select to explicitly deny Philip "create" permission; this change may then be persisted to the policy associated with Phillip; col. 9 [line 56] – col. 10 [line 5], if an administrator makes a change, such as removing a user from a group, denying permission to a user or group, or setting conditions on access, a pop-up window may appear and prompt the administrator to confirm the change; for enabling certain actions, such as destructive actions like "delete," a confirmation dialog may appear to prompt the administrator to confirm that they actually want to give users such permissions; as described, an administrator can update an information link to update effective values and changing selected setting values; see also col. 10 [line 33] – col. 11 [line 62], the entitlement map screen 300 of FIG. 3 may be expressed in a more dynamic and interactive graphical visualization than a statically-generated report)
However, Sedky in view of Kamat does not expressly disclose a) updating, by the client, an effective value that is dependent on a change made to the selected setting value; if the updated effective value changes: b) updating, by the client, an information link associated with the changed effective value; c) updating, by the client, an editability of a setting value that depends on the change made to the selected setting value; d) updating, by the client, a setting value that depends on the change made to the selected setting value; and repeating steps (a) - (d) if the setting value that depends on the change made to the selected setting value changes.  In the same field of endeavor, Chusing teaches:
a) updating, by the client, an effective value that is dependent on a change made to the selected setting value; if the updated effective value changes: b) updating, by the client, an information link associated with the changed effective value; c) updating, by the client, an editability of a setting value that depends on the change made to the selected setting value; d) updating, by the client, a setting value that depends on the change made to the selected setting value; and repeating steps (a) - (d) if the setting value that depends on the change made to the selected setting value changes (Chusing Figs. 1-3; [0017], both explicitly assigned access rights and also implicitly resulting access rights can be rendered; implicitly resulting access rights for children of the content can be computed and the view can be re-rendered to include both the proposed explicitly assigned access rights and the implicitly resulting access rights for the children; thereafter, the proposed explicitly assigned rights can be applied or discarded at the discretion of the end user; [0018], FIG. 1 pictorially shows a hierarchical access control administration preview of access control rights for hierarchically organized content; a hierarchical access control administration preview 180 can include a rendering of hierarchically organized content 100; access rights 110 can be explicitly assigned to content in the hierarchically organized content 100 and rendered therewith; the explicitly assigned access rights 110 can include by way of example, the right to read associated content, the right to review (e.g. edit) associated content, as well as the denial of access to associated content and the denial of review rights for associated content. Implicitly resulting access rights 120 also can be rendered distinctively to indicate the inherited implicit assignment of the implicitly resulting access rights 120; [0019], an end user can select content in the hierarchically organized content 100 in order to propose an explicit assignment of access rights 130; implicitly resulting access rights 140 from the proposed explicit assignment of access rights 130 for child content of the selected content can be computed; thereafter, the rendering of the hierarchically organized content 100 can be re-rendered or otherwise updated to reflect both the proposed explicit assignment of access rights 130 for the selected content and also the computed implicitly resulting access rights 140 for the child content of the selected content; the re-rendering can occur automatically or upon a manual selection of a refresh control 150; [0020], when proposing an explicit assignment of access rights for content through user interface 190, an indication of what access rights are not permitted resulting from a conflicting assignment of access for parent content can be provided; where access rights for parent content provides for a denial of access, a proposal of grant read or grant review access rights can be disabled; in this way, the administration of access rights for the hierarchically organized content 100 can be facilitated by a visualization of the impact of a proposed explicit assignment of access rights for parent content on implicitly resulting access rights of child content (loop comprising changing effective values based on selected setting values that cause the client to update displayed information links, editabilities of dependent setting items, and setting values that depend on the change to the selected setting value))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated a) updating, by the client, an effective value that is dependent on a change made to the selected setting value; if the updated effective value changes: b) updating, by the client, an information link associated with the changed effective value; c) updating, by the client, an editability of a setting value that depends on the change made to the selected setting value; d) updating, by the client, a setting value that depends on the change made to the selected setting value; and repeating steps (a) - (d) if the setting value that depends on the change made to the selected setting value changes as suggested in Chusing into Sedky in view of Kamat.  Doing so would be desirable because with the advent of vast multi-user computing applications distributed over the global Internet, however, substantially greater attention has been placed recently on access control to content accessible by multiple different end users (see Chusing [0004]).  The management of access control, in of itself, can be a manually tedious process (see Chusing [0006]).  Administering access rights for hierarchically organized content is known to be error prone.  Consequently, administrators frequently expressly assign access control rights to nodes in a hierarchy that conflict with the implicitly defined rights for the same node. Resolution rules generally are provided to resolve such conflicts; however, the resolution rules are not also visualized in the view to the hierarchy. Thus, the administrator of the access control rights to the hierarchy must rely upon deep knowledge of the resolution rules, in the absence of which the administrator has no remedy for visualizing the access control rights expressed in the view to the hierarchy (see Chusing [0007]).  Embodiments of the present invention address deficiencies of the art in respect to visualizing access control rights (see Chusing [0008]).  Additionally, the hierarchical access control of Chusing would simplify the management of Sedky’s resources, including hierarchical groups of permissions and hierarchical types/categories of permissions (see Sedky col. 8 [line 55] – col. 9 [line 13] and col. 10 [line 6] – col. 11 [line 62]) by enabling automatic updates to information links, editabilities, and setting values for dependent items in the hierarchy, thereby speeding the permission management process and limiting errors.

Regarding claims 12 and 18, claims 12 and 18 contain substantially similar limitations to those found in claim 6. Consequently, claims 12 and 18 are rejected for the same reasons. 

Response to Arguments
The Examiner acknowledges the Applicant’s amendments to claims 1, 4, 7, 10, 13, and 16.  The corrections to claims 4, 10 and 16 have been approved, and the objections to claims 4, 10 and 16 are respectfully withdrawn.
Regarding independent claim 1, the Applicant alleges that Sedky as described in the previous Office action, does not explicitly teach amended claim 1.  Examiner has therefore rejected independent claim 1 under 35 U.S.C § 103(a) as unpatentable over Sedky in view of Kamat.
Specifically, applicant alleges nowhere does Sedky disclose the generation of an effective value for each permission, from the corresponding setting value and inherited value.  In fact, Sedky does not disclose an effective value at all (see remarks p. 11).  Examiner respectfully disagrees. Examiner notes the claims place no limitations on what the inherited, setting, or effective values must be (other than blank, allow or deny), or how the values are determined.  Sedky discloses an entitlement map (Fig. 3, col. 5 [line 33]) including permissions "Allowed," "Explicitly Denied," "Implicitly Denied," "Conditional," and "Error" (col. 6 [line 66] – col. 7 [line 16]).  Sedky discloses that groups may be associated with policies and/or roles and members of the group may inherit the assigned policies and/or roles for as long as they remain members of the group (col. 4 [line 43]).  Sedky further discloses users may be expressly granted and denied permissions, and the user may be Implicitly Denied when the user has neither been expressly granted nor expressly denied permission (col. 6 [line 66] – col. 7 [line 16]), thereby determining an effective permission from the setting value and the inherited value.  Sedky further discloses that prohibitions may take priority over allowance, for example when a group provides an inherited permission, an express denial for a user takes priority and  (col. 7 [line 59] – col. 8 [line 18]), thereby determining an effective permission from the setting value and the inherited value.  Sedky further discloses permission expressly assigned to individual users may take precedence over permissions assigned a group that the individual users have been assigned to (col. 7 [line 59] – col. 8 [line 18]), thereby determining an effective permission from the setting value and the inherited value.  Thus, Sedky in view of Kamat is considered to teach claim 1.
Applicant further alleges Sedky does not disclose the presence of a three types of values for a setting value, nor for an inherited value. Sedky does not disclose a default value of "blank" for the setting value; nor does Sedky disclose a default value of "deny” (see remarks p. 11).  Examiner respectfully disagrees.  The claims do not require three types of values.  The claims recite an alternative limitation, indicating that only one of the three values is required (“the setting value being either blank, allow or deny” and “the inherited value being either blank, allow or deny”).  As discussed above, Sedky is considered to disclose allowed and denied for setting values and inherited values.  Sedky further discloses that when the user does not have an explicit setting value, the effective permission is set to implicitly Denied by default (col. 6 [line 66] – col. 7 [line 16).  Kamat is cited to clarify that a blank setting value may be set by default (Figs. 1-8; [0020], [0058-0059], [0069], [0071], [0074-0076], [0086]; see also Sedky col. 6 [line 66] – col. 7 [line 16], ”neither been expressly granted nor expressly denied permission”).  Thus, Sedky in view of Kamat is considered to teach claim 1.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the presence of a three types of values) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant further alleges nowhere does Sedky disclose determining an editability of one of more setting values of the users/groups.  The administrator can view the particular setting value, but cannot edit it (see remarks p. 11).  Examiner respectfully disagrees.  Sedky discloses that policies associated with the viewing user may be taken into consideration when generating an entitlement map.  Sedky discloses where the entitlement map allows administrators to change the policies or actions users can perform with a selected resource (e.g., pop-up or mouseover windows with menus to change settings when clicking or hovering on an indicator) and if the viewing user does not have authorization to make such changes, indicators may be hidden or greyed out to indicate that the viewing user does not have sufficient privileges to effect such changes (Fig. 3, col. 9 [line 42], col. 5 [line 33]).  Sedky further discloses clicking on or hovering over an indicator on the policy map may cause a display of additional information. An administrator or other entity authorized to change or assign user or group permissions, clicking on an indicator may allow the authorized entity an option to change user or group permissions.  For example, an administrator may right-click on and indicator on the policy map showing that user is implicitly denied "create" permission, and small pop-up window may appear and allow the administrator to select to explicitly deny "create" permission (col. 8 [line 19], col. 9 [line 56] – col. 10 [line 5]).  Thus, Sedky in view of Kamat is considered to teach claim 1.
Similar arguments have been presented for claims 7 and 13 and thus, Applicant’s arguments are not persuasive for the same reasons.
Applicant states that dependent claims 2-6, 8-12 and 14-18 recite all the limitations of the independent claims, and thus, are allowable in view of the remarks set forth regarding independent claims 1, 7 and 13.  However, as discussed above, Sedky in view of Kamat is considered to teach claims 1, 7 and 13, and consequently, claims 2-6, 8-12 and 14-18 are rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Fukuta (US 20080127307 A1) see Figs. 11, 15, [0113-0118].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T REPSHER III whose telephone number is (571)272-7487. The examiner can normally be reached Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571) 272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN T REPSHER III/Primary Examiner, Art Unit 2143